Citation Nr: 0310971	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-09 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1983 to December 
1983 and from September 1984 to November 1988.

A July 1993 RO rating decision denied secondary service 
connection for a right knee disorder.  The veteran was 
notified of this determination in September 1993 and he did 
not appeal.

In an April 1997 rating decision, the RO determined that 
there was no new and material evidence to reopen a claim for 
service connection for a right knee condition.  The veteran 
was notified of this determination in May 1997 and he did not 
appeal.

In January 2002, the veteran submitted an application to 
reopen the claim for service connection for a right knee 
condition.  This appeal comes to the Board of Veterans' 
Appeals (Board) from a May 2002 RO rating decision that 
denied service connection for a right knee disability.


FINDINGS OF FACT

1.  By an unappealed April 1997 RO rating decision, it was 
determined that there was no new and material evidence to 
reopen the claim for service connection for a right knee 
condition.

2.  Evidence received subsequent to the April 1997 RO rating 
decision is of such significance, as it now indicates a 
possible link between the veteran's right knee disability to 
his service-connected left knee condition or a previously 
unestablished fact, that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a right knee disability.


CONCLUSIONS OF LAW

1.  The unappealed April 1997 RO rating decision, determining 
that there was no new and material evidence to reopen the 
claim for service connection for a right knee condition, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2002).

2.  New and material evidence has been received to reopen the 
claim for service connection for a right knee disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
The Board finds that all relevant evidence has been obtained 
with regard to the veteran's application to reopen a claim 
for service connection for a right knee disability, and that 
the requirements of the VCAA have in effect been satisfied.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.  However, 
neither do those provisions prohibit VA from providing some 
assistance to a claimant in the development of new and 
material evidence to reopen a previously denied claim.  
38 U.S.C.A. § 5103A(g) (West Supp. 2002).  The above-noted 
amended VA regulations provide for some assistance to a 
claimant in the development of evidence to reopen a 
previously finally denied claim, provided the claimant has 
submitted sufficient information to identify and locate the 
records.  66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(c)(1), (2), and (3).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that there is a VA duty to assist a 
claimant in obtaining evidence with regarding to an 
application to reopen a previously denied claim if VA has 
received "a complete or substantially complete 
application."  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  
This duty includes notifying a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  The Court held that 
VA should advise the claimant of the type of specific evidence 
that will help in reopening the claim, and obtaining records 
from the Social Security Administration when applicable.  

In this case, the Board finds that some assistance to the 
veteran in the development of evidence to reopen his finally 
disallowed claim for service connection for a right knee 
disability is warranted provided such development would serve 
a useful purpose.  The veteran and his representative have 
been provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to his claim, that 
essentially notify the veteran of the evidence needed to 
prevail on the claim.  A review of the record shows he was 
provided with a medical examination in the processing of his 
application to reopen the claim for service connection for a 
right knee disability and that a medical opinion was obtained 
as to whether it was at least as likely as not that the right 
knee disability was related to the veteran's service-
connected left knee disability.  In an April 2002 letter, the 
RO notified the veteran of the evidence needed to 
substantiate his claim.  This letter notified him of the 
evidence he needed to submit and what evidence VA would try 
to obtain.  The Board is also granting the veteran's 
application to reopen the claim for service connection for a 
right knee disability in this decision.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to him in the 
development of his application to reopen the claim for 
service connection for a right knee condition.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that when aggravation of a non-service-connected disability 
is proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The April 1997 RO rating decision determined that there was 
no new and material evidence to reopen a previously denied 
claim for service connection for a right knee condition.  The 
veteran was notified of the decision and he did not appeal.  
An unappealed decision is final with the exception that a 
claimant may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  The question now presented is whether 
new and material evidence has been submitted since the 
unappealed April 1997 RO rating decision to permit reopening 
of the claim.  38 C.F.R. 3.156(a); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For evidence to be deemed new, it must not 
be cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the evidence links the claimed 
disability to an incident of service or to a service-
connected disability).  A determination by VA that 
information constitutes "new and material evidence" means 
that the new information is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, apply to the 
veteran's claim filed in 2002.

The Board acts on behalf of the VA Secretary in making the 
ultimate decision on claims with the jurisdiction of VA.  
Consequently, it is proper for the Board to find no new and 
material evidence although the RO had found that there was 
such evidence.  Furthermore, the veteran's due process rights 
are not prejudiced by such action.  Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001).

The evidence of record at the time of the April 1997 RO 
rating decision consisted of statements from the veteran to 
the effect that his service-connected left knee condition 
caused his right knee disorder.  The evidence then of record 
also included VA, private, and service medical records that 
do not demonstrate the presence of a right knee disorder 
until many years after the veteran's separation from service 
and that do not link the right knee condition to an incident 
of service or to a service-connected disability.

The evidence received after the April 1997 RO rating decision 
consists of various items, including a private medical report 
dated in January 2002 that links the veteran's right knee 
condition to his service-connected left knee disability.  
This evidence by itself contributes a more complete picture 
to the veteran's claim for service connection for a right 
knee condition as it now indicates a possible relationship 
between this condition and the veteran's service-connected 
left knee disability or a previously unestablished fact.  
Hodge, 155 F. 3d 1356; Elkins v. West, 12 Vet. App. 209 
(1999).  Moreover, the opinion in the January 2002 private 
medical report must be considered credible for the purpose of 
determining whether the evidence is new and material.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Hence, the Board finds 
that new and material evidence has been submitted to reopen 
the claim for service connection for a right knee condition 
under the criteria of 38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a).

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
right knee disability is granted.



ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
right knee disability is granted.


REMAND

In view of the above Board decision, the case is remanded to 
the RO for consideration of the issue of entitlement to 
service connection for a right knee disability in order to 
ensure due process to the veteran.  Bernard, 4 Vet. App. 384.

The veteran testified before the undersigned sitting at the 
RO office in San Antonio, Texas, in January 2003.  His 
testimony was to the effect that he had sustained a right 
knee injury in service and/or that his right knee condition 
was causally related to his service-connected left knee 
condition.  VA reports of the veteran's treatment and 
evaluations in 1992 reveal that he sustained a ruptured 
patellar tendon in the right knee in March 1992 and that he 
underwent repair of this tendon in the same month.  At an 
evaluation in July 1992, it was noted that he used an elastic 
brace on the right knee and that he had mild genu valgum of 
the right knee.  The January 2002 private medical reports 
links the veteran's right knee condition to the service-
connected left knee condition, but does not show that the 
examiner considered all the evidence in the veteran's case.  
At a VA medical examination in April 2002, the examiner 
opined that the veteran's right knee condition was due to 
right knee infrapatella pain that began sometime in service 
or after service, but that it was not related to the service-
connected left knee disorder.  The April 2002 VA report does 
not reflect consideration of the opinion in the January 2002 
private medical report.  The overall evidence leaves the 
Board uncertain as to the etiology of the veteran's right 
knee disability.

In view of the above, the case is REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination by an examiner 
who has not previously seen him in order 
to determine the nature and extent of any 
right knee disability and to obtain an 
opinion as to the etiology of any right 
knee condition found.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should include an opinion as 
to the etiology any right knee condition, 
including an opinion as to whether it is 
at least as likely as not that the 
service-connected left knee disorder (1) 
caused the right knee disorder or (2) 
increased the level of disability 
attributable to the right knee disorder.  
If the service-connected left knee 
disorder aggravated the right knee 
disorder, the level of disability 
attributable to such aggravation should 
be reported, that is the degree of 
disability over and above the degree of 
disability existing prior to the 
aggravation.  The examiner should also 
express opinions as to the earliest 
manifestation of any right knee 
disability found.  

The examiner should support the opinions 
by discussing medical principles as 
applied to the specific medical evidence 
in this case, including the evidence 
noted in the previous paragraph.  In 
order to assist the examiner in providing 
the requested information, the claims 
folder must be made available to him or 
her and reviewed prior to the 
examination.

2.  After the above development, the RO 
should review the claim for service 
connection for a right knee disability.  
This review should consider all the 
evidence received since the issuance of 
the statement of the case.  If action is 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



______________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



